Abatement Order filed September 23, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00319-CV
                                ____________

                       GENEVA COLBERT, Appellant

                                       V.

                 ORCHARD PARK AT WILLBROOK, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1058305


                           ABATEMENT ORDER

      The reporter’s record in this case was due May 1, 2015. See Tex. R. App. P.
35.1. On May 27, 2015, this court ordered the court reporter to file the record
within 30 days. The record was not filed. On June 23, 2015, this court issued an
order deeming appellant indigent, and ordering the official court reporter for the
County Civil Court at Law No. 2 to file the reporter’s record within 30 days of
June 23, 2015.
      When the court reporter failed to file the record as ordered, this court
ordered the court reporter to file the record on or before September 9, 2015, and
instructed the court reporter that if the record was not filed, the court would order
the trial court to conduct a hearing to determine the reason for failure to file the
record. The record has not been filed with the court. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See
Tex. R. App. P. 35.3(c). It is the duty of the trial court to ensure that its reporter’s
work is timely accomplished by setting work priorities. Tex. R. App. P. 13.3.
Because the reporter’s record has not been filed timely as ordered, we issue the
following order.

      We direct the judge of the County Civil Court at Law No. 2 to conduct a
hearing at which the court reporter, appellant’s counsel, and appellee’s counsel
shall participate to (a) determine the reason for failure to file the record; (b)
establish a date certain when the reporter’s record will be filed, and (c) make
findings as to whether the court reporter should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to prepare
a record, in the form of a reporter’s record, of the hearing. The judge shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward to
this court a supplemental clerk’s record containing the findings and conclusions.
The hearing record and supplemental clerk’s record shall be filed with the clerk of
this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.

                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Donovan.